                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHAMERA SHORT-IRONS,                                       CIVIL ACTION
             Plaintiff,

              v.

CATHAM ACRES HEALTHCARE
GROUP, INC., dlb/a TWIN PINES
HEAL TH CARE CENTER
                   Defendant.                              No. 18-5136


                                          ORDER

       AND NOW, this/?~ August, 2019, upon consideration of the Complaint (Doc. No.

1), Defendant's Motion to Dismiss (Doc. No. 5), Plaintiffs Response thereto (Doc. No. 7), and

the oral argument held on April 26, 2019, it is ORDERED that, as set forth in the Court's August

~ ' 2019 Memorandum, the Motion to Dismiss (Doc. No. 7) is DENIED.
